aw-a
Rov L.       Smithwick,           .Tr.
TDCJ#62281.4         McConnell
3001    S.    Emilv       Dr.
Beeville,       Tx.       78102                                                           RECEIVED IN
                                                                                   COURT OF CRIMINAL APPEALS
Court    of    Criminal           Appeals
ATTN:    Clerk
Capitol Station
                                                                                           MAY 06 2015
P.O.    Box    12308
Austin,       Tx.    78711-2308

RE:    Questions/Justification

Dear    Clerk/
        In  Ex        Parte           Robbins,           (73,484-02)             the     Criminal Court of
Appeals (CCA) Stated:

        "This       Court       may      consider       a subsequent application only if 'the
        current       claims          and   issues have not been and could not have been
        presented previously in an original application or in a previously
        considered application filed under this article because the factual
        or legal basis for the claim was unavailable on the date the
        applicant filed the previous application—'"
        "As stated previously/ "'(In Robbins)"NO ' NEW FACTUAL BASIS for
        the claim have emerged since the applicant filed his original
        application. The question remains whether the enactment of 11.073
        created       a     NEW    LEGAL      BASIS       for       the   claim."

The Criminal Court of Appeals found                                  that:

        "Article       11.073          provides     a     NEW       LEGAL    BASIS ofr Habeas relief
        in    the     small       number      of    cases          where the applicant can show by
        the preponderance of evidence that he or she would not have been
        convicted if the newly available scientific evidence had been
        presented at trial."

        The     CCA         Previously specifically addressed "Robbins'" cited
Errors,        but        REDRESSED           the        same        errors under Article 11.073.' s
NEW LEGAL BASIS.                  The       Jury        did        not    have     the     New   Scientific
testimony  to  consider  from the States witness                                          that   Discredited
the relied upon original Trial Testimony..

        LIKEWISE:
        In     Ex     Parte            Smithwick          (WR-29,892-21)               he has DISCREDITED
the     Scientific              testimony           with           expert     Affidavits/Testimonials
like     'Robbins'              did that show the State relied upon Science that
is     NO-LONGER SOUND and was unavailable to the Jury to base their
decision.



                                                              1.
        NO    FACT    FINDING:
     The Trial Court upon being presented such issues of evidence
should  have at the minimum developed the Records with a Findings
of     Facts     to        address      the     issues,    but   did   not.     This    left     the
CCA with an Undeveloped record to consider the NEW LEGAL BASIS.

      The Records   provided   by   Ex  Parte   SMITHWICK in his last
Writ   Application   are  un-refutable    and  have  not been refuted
by   the  State.     > The Scientific Expert Trial Testimony relied
upon   innacurate   scientific    data.    >The States own Prosecutor
stated   he  was   going  to prove his case RELYING UPON SCIENTIFIC
EVIDENCE, z—>THAT IS NOW DISCREDITED.

     l.The  Facts  of Records met the requirements of Art. 11.073
--being  that  the  Scientific Testimony relied upon by the State
has been Discredited and the Jury did not have Accurate Scientific
Information           to     base      their     Decision.—>How         can     the    claims     be
denied  without   a Developed   Record  establishing a Findings of
Facts  to  negate   the claims for the Appeals Court to Review and
base    a    Decision???


        2.The    Facts       of   Record      show   Smithwick   did   not    have    the   "LEGAL
BASIS"        previously          of    Article 11.073 to review the claims,                   just
as     ROBBINS        did     not      have the New Legal Basis available.-->How
can  Smithwick  be denied the same opprotunity for Review without
a Developed Record establishing facts to negate  the claims???

     3.How    can  Discredited  Scientific  testimony  relied  upon
by the State continue to maintain a Conviction without a Developed
Findings   of   Facts  considering Accurate Scientific information
that was not available to the Jury for their Decision???

     Will  you   please answer these questions or take appropriate
action  that   will  estabishc  a developed Record of Facts citing
areas for support to.deny SMITHWICK review under the NEW LEGAL
BASIS previously UNAVAILABLE.

       Thank you for your time and attention.




                                                                 Roy L.   Smithwick,        Jr




                                                                                     j^l-l*